IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


GLUE WILKINS,                              : No. 189 MM 2014
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
HON. DANTE R. PELLIGRINI [SIC],            :
COMMONWEALTH COURT,                        :
                                           :
                    Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2015, the Application or Leave to File

Original Process is GRANTED, and the “King’s Bench Matters” is DENIED.        The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.